STATEMENT OF ADDITIONAL INFORMATION August 1, 2012, as revised or amended August 30, 2012, October 1, 2012, January 1, 2013, March 1, 2013, April 1, 2013,May 1, 2013, May 14, 2013, July 1, 2013 and July 15, 2013 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time.To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund (other than Dreyfus Research Long/Short Equity Fund) are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI.All classes of a fund have the same fiscal year end and prospectus date.Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus 100% U.S. Treasury Money Market Fund DUSTMMF DUSXX December 31st May 1st Advantage Funds, Inc. AF Dreyfus Global Absolute Return Fund DGARF Class A/DGPAX October 31st July 1st Class C/DGPCX Class I/DGPIX Class Y/DGPYX Dreyfus Global Dynamic Bond Fund** DGDBF Class A/DGDAX October 31st July 1st Class C/DGDCX Class I/DGDIX Class Y/DGDYX Dreyfus Global Real Return Fund*** DGRRF Class A/DRRAX October 31st July 1st Class C/DRRCX Class I/DRRIX Class Y/DRRYX Dreyfus International Value Fund DIVF Class A/DVLAX August 31st January 1st Class C/DICVX Class I/DIRVX Dreyfus Opportunistic Midcap Value Fund DOMVF Class A/DMCVX August 31st July 1st Class C/DVLCX Class I/DVLIX Class Y/DMCYX Dreyfus Opportunistic Small Cap Fund DOSCF DSCVX August 31st January 1st Dreyfus Opportunistic U.S. Stock Fund**** DOUSSF Class A/DOSAX August 31st January 1st Class C/DOSCX Class I/DOSIX Dreyfus Strategic Value Fund DSVF Class A/DAGVX August 31st July 1st Class C/DCGVX Class I/DRGVX Class Y/DRGYX Dreyfus Structured Midcap Fund DSMF Class A/DPSAX August 31st July 1st Class C/DPSCX Class I/DPSRX Class Y/DPSYX Dreyfus Technology Growth Fund DTGF Class A/DTGRX August 31st January 1st Class C/DTGCX Class I/DGVRX Dreyfus Total Emerging Markets Fund** DTEMF Class A/DTMAX October 31st July 1st Class C/DTMCX Class I/DTEIX Class Y/DTMYX Global Alpha Fund GAF Class A/AVGAX October 31st July 1st Class C/AVGCX Class I/AVGRX Class Y/AVGYX Dreyfus Growth and Income Fund, Inc. DGIF DGRIX October 31st March 1st Dreyfus Index Funds, Inc. DIF Dreyfus International Stock Index Fund DISIF DIISX October 31st March 1st Dreyfus S&P 500 Index Fund DS&P PEOPX October 31st March 1st Dreyfus Smallcap Stock Index Fund DSSIF DISSX October 31st March 1st Dreyfus International Funds, Inc. DILF Dreyfus Brazil Equity Fund DBEF Class A/DBZAX August 31st January 1st Class C/DBZCX Class I/DBZIX Dreyfus Emerging Markets Fund DEMF Class A/DRFMX May 31st July 1st Class C/DCPEX Class I/DRPEX Class Y/DYPEX Dreyfus Manager Funds I DMFI Dreyfus Research Long/Short Equity Fund+ DRLSEF Class A/DLSAX October 31st July 15th Class C/DLSCX Class I/DLSYX Class Y/DLYYX Dreyfus Manager Funds II DMFII Dreyfus Balanced Opportunity Fund DBOF Class A/DBOAX November 30th April 1st Class C/DBOCX Class I/DBORX Class J/THPBX Class Z/DBOZX Dreyfus Midcap Index Fund, Inc. DMIF PESPX October 31st March 1st Dreyfus New Jersey Municipal Bond Fund, Inc. DNJMBF Class A/DRNJX December 31st July 1st Class C/DCNJX Class I/DNMIX Class Y/DNJYX Class Z/DZNJX Dreyfus Premier Investment Funds, Inc. DPI Dreyfus Diversified International Fund DDIF Class A/DFPAX October 31st March 1st Class C/DFPCF Class I/DFPIX Dreyfus Emerging Asia Fund DEAF Class A/DEAAX October 31st March 1st Class C/DEACX Class I/DEAIX Dreyfus Global Real Estate Securities Fund***** DGRESF Class A/DRLAX December 31st July 1st Class C/DGBCX Class I/DRLIX Class Y/DRLYX Dreyfus Greater China Fund DGCF Class A/DPCAX October 31st March 1st Class C/DPCCX Class I/DPCRX Dreyfus India Fund DI Class A/DIIAX October 31st March 1st Class C/DIICX Class I/DIIIX Dreyfus Large Cap Equity Fund DLCEF Class A/DLQAX December 31st May 1st Class C/DEYCX Class I/DLQIX Dreyfus Large Cap Growth Fund DLCGF Class A/DAPAX December 31st May 1st Class C/DGTCX Class I/DAPIX Dreyfus Satellite Alpha Fund DSAF Class A/DSAAX October 31st March 1st Class C/DSACX Class I/DSAIX Dreyfus Research Growth Fund, Inc. DRGF Class A/DWOAX February 28(9)th July 1st Class C/DWOCX Class I/DWOIX Class Y/DRYQX Class Z/DREQX Dreyfus U.S. Treasury Intermediate Term Fund DUSTITF DRGIX December 31st May 1st Dreyfus U.S. Treasury Long Term Fund DUSTLTF DRGBX December 31st May 1st * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year.The term "last fiscal year" means the most recently completed fiscal year. ** As these funds commenced operations on March 25, 2011, no information is provided in respect of the previous fiscal year. *** As this fund commenced operations on April 30, 2010, no information is provided in respect of the previous fiscal year. **** As this fund commenced operations on December 20, 2011, no information is provided in respect of the previous fiscal year. ***** This fund has changed its fiscal year end to October 31st.References in this SAI to the fund's last fiscal year(s) are to the fiscal year(s) ended December 31st. + As Dreyfus Research Long/Short Equity Fund commenced operations on July 31, 2013, no information is provided in respect of a previous fiscal year.Information provided for Dreyfus Manager Funds I is with respect to another series of Dreyfus Manger Funds I, Dreyfus Midcap Core Fund, which merged into another fund on June 7, 2013. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-7 CERTAIN PORTFOLIO MANAGER INFORMATION I-9 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-14 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-16 OFFERING PRICE I-21 RATINGS OF MUNICIPAL BONDS I-22 RATINGS OF CORPORATE DEBT SECURITIES I-23 SECURITIES OF REGULAR BROKERS OR DEALERS I-23 COMMISSIONS I-25 PORTFOLIO TURNOVER VARIATION I-28 SHARE OWNERSHIP I-29 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Information Pertaining to Purchase Orders II-1 Information Regarding the Offering of Share Classes II-1 Class A II-2 Class A Shares Offered at Net Asset Value II-3 HOW TO REDEEM SHARES II-3 Information Pertaining to Redemptions II-4 SHAREHOLDER SERVICES II-4 Fund Exchanges II-5 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-5 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-7 Funds other than Money Market Funds II-7 Index Funds II-28 Money Market Funds II-29 INVESTMENT RESTRICTIONS II-30 Fundamental Policies II-30 Nonfundamental Policies II-38 Policies Related to Fund Names II-41 DIVIDENDS AND DISTRIBUTIONS II-42 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-42 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-44 Expense Arrangements II-44 Expense Limitations II-44 Index Licensing Disclosures—S&P II-45 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-45 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-46 New Jersey II-46 General Information II-46 Demographics II-46 Economic Outlook II-46 State Funds and Accounting II-47 State Funds II-47 Other Revenue Sources II-47 State Economy and Finances II-48 Fiscal Year 2010 Summary II-48 Fiscal Year 2011 Summary II-48 Fiscal Year 2012 Summary II-48 Fiscal Years 2013 and 2014 Summary II-49 State Indebtedness II-50 General II-50 Short-Term Debt II-51 State Pension Plans II-51 Litigation II-52 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Purchase of Institutional Money Funds and Cash Management Funds (not applicable to Institutional Direct accounts) III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-2 Multi-Class Funds III-3 Converting Shares III-6 Taxpayer ID Number III-6 Frequent Purchases and Exchanges (non-money market funds only) III-6 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-7 Contingent Deferred Sales Charge - Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-8 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-9 Redemption through Compatible Automated Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-10 Share Certificates; Medallion Signature Guarantees III-10 Redemption Commitment III-11 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-11 Exchanges III-11 Fund Exchanges III-11 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder® III-13 Dreyfus Government Direct Deposit Privilege III-13 Dreyfus Payroll Savings Plan III-13 Dreyfus Dividend Options III-13 Dreyfus Dividend Sweep III-13 Dreyfus Dividend ACH III-14 Automatic Withdrawal Plan III-14 Letter of Intent - Class A Shares III-14 Corporate Pension/Profit-Sharing and Retirement Plans III-15 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-15 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-16 Equity Securities III-16 Common Stock III-17 Preferred Stock III-17 Convertible Securities III-17 Warrants III-18 IPOs III-18 Fixed-Income Securities III-18 U.S. Government Securities III-19 Corporate Debt Securities III-20 Ratings of Securities; Unrated Securities III-20 High Yield and Lower-Rated Securities III-21 Zero Coupon, Pay-In-Kind and Step-Up Securities III-22 Inflation-Indexed Securities III-23 Variable and Floating Rate Securities III-23 Loans III-24 Mortgage-Related Securities III-27 Asset-Backed Securities III-31 Collateralized Debt Obligations III-32 Municipal Securities III-32 Taxable Investments (municipal or other tax-exempt funds only) III-37 Funding Agreements III-37 Real Estate Investment Trusts (REITs) III-37 Money Market Instruments III-38 Bank Obligations III-38 Repurchase Agreements III-38 Commercial Paper III-38 Foreign Securities III-38 Emerging Markets III-39 Brazil III-39 Certain Asian Emerging Market Countries III-40 India III-41 Depositary Receipts and New York Shares III-42 Sovereign Debt Obligations III-43 Eurodollar and Yankee Dollar Investments III-44 Investment Companies III-44 Private Investment Funds III-44 Exchange-Traded Funds (ETFs) III-45 Exchange-Traded Notes III-45 Derivatives III-46 Futures Transactions III-48 Options III-49 Swap Transactions III-50 Contracts for Difference III-52 Credit Linked Securities III-52 Credit Derivatives III-52 Structured Securities and Hybrid Instruments III-53 Exchange-Linked Notes III-54 Participatory Notes III-54 Custodial Receipts III-54 Combined Transactions III-55 Future Developments III-55 Foreign Currency Transactions III-55 Commodities III-56 Short-Selling III-56 Lending Portfolio Securities III-57 Borrowing Money III-57 Borrowing Money for Leverage III-58 Reverse Repurchase Agreements III-58 Forward Commitments III-58 Forward Roll Transactions III-58 Illiquid Securities III-59 Illiquid Securities Generally III-59 Section 4(2) Paper and Rule 144A Securities III-59 Non-Diversified Status III-59 Investments in the Technology Sector III-60 Investments in the Real Estate Sector III-60 Investments in the Natural Resources Sector III-60 Money Market Funds III-61 Ratings of Securities III-61 Treasury Securities III-61 U.S. Government Securities III-61 Repurchase Agreements III-62 Bank Obligations III-62 Bank Securities III-63 Floating and Variable Rate Obligations III-63 Participation Interests III-64 Asset-Backed Securities III-64 Commercial Paper III-64 Investment Companies III-64 Foreign Securities III-64 Municipal Securities III-64 Derivative Products III-64 Stand-By Commitments III-65 Taxable Investments (municipal or other tax-exempt funds only) III-65 Illiquid Securities III-65 Borrowing Money III-65 Reverse Repurchase Agreements III-65 Forward Commitments III-65 Interfund Borrowing and Lending Program III-65 Lending Portfolio Securities III-66 RATING CATEGORIES III-66 S&P III-66 Long-Term Issue Credit Ratings III-66 Short-Term Issue Credit Ratings III-67 Municipal Short-Term Note Ratings Definitions III-68 Moody's III-68 Long-Term Obligation Ratings and Definitions III-68 Short-Term Ratings III-69 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-69 Fitch III-70 Corporate Finance Obligations — Long-Term Rating Scales III-70 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-71 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-71 DBRS III-72 Long Term Obligations III-72 Commercial Paper and Short Term Debt III-73 ADDITIONAL INFORMATION ABOUT THE BOARD III-73 Boards' Oversight Role in Management III-73 Board Composition and Leadership Structure III-74 Additional Information About the Boards and Their Committees III-74 MANAGEMENT ARRANGEMENTS III-75 The Manager III-75 Sub-Advisers III-75 Portfolio Allocation Manager III-76 Portfolio Managers and Portfolio Manager Compensation III-76 Certain Conflicts of Interest with Other Accounts III-82 Code of Ethics III-83 Distributor III-83 Transfer and Dividend Disbursing Agent and Custodian III-84 DETERMINATION OF NAV III-84 Valuation of Portfolio Securities (funds other than money market funds) III-84 Valuation of Portfolio Securities (money market funds only) III-85 Calculation of NAV III-86 Expense Allocations III-86 NYSE and Transfer Agent Closings III-86 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-86 Funds Other Than Money Market Funds III-87 Money Market Funds III-87 TAXATION III-87 Taxation of the Funds III-87 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-89 Sale, Exchange or Redemption of Shares III-90 PFICs III-91 Non-U.S. Taxes III-92 Foreign Currency Transactions III-92 Financial Products III-92 Payments with Respect to Securities Loans III-93 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-93 Inflation-Indexed Treasury Securities III-93 Certain Higher-Risk and High Yield Securities III-93 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-93 Investing in Mortgage Entities III-94 Tax-Exempt Shareholders III-95 Backup Withholding III-95 Foreign (Non-U.S.) Shareholders III-95 The Hiring Incentives to Restore Employment Act III-96 Possible Legislative Changes III-97 Other Tax Matters III-97 PORTFOLIO TRANSACTIONS III-97 Trading the Funds' Portfolio Securities III-98 Soft Dollars III-100 IPO Allocations III-101 Disclosure of Portfolio Holdings III-101 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-102 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-103 Massachusetts Business Trusts III-103 Fund Shares and Voting Rights III-103 GLOSSARY III-104 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below.The address of each board member is 200 Park Avenue, New York, New York 10166. All of the board members are Independent Board Members. Name Year of Birth Position1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010) Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005 - 2009) Peggy C. Davis Board Member Shad Professor of Law, New York University School of Law N/A David P. Feldman Board Member Corporate Director and Trustee BBH Mutual Funds Group (mutual funds – four portfolios), Director (1992 - present) Ehud Houminer Board Member Executive-in-Residence at the Columbia Business School, Columbia University Avnet, Inc., an electronics distributor, Director (1993 - 2012) Lynn Martin Board Member President of The Martin Hall Group LLC, a human resources consulting firm (2005 – 2013) AT&T Inc., a telecommunications company, Director (1999 - 2012) Ryder System, Inc., a supply chain and transportation management company, Director (1993 - 2012) The Procter & Gamble Co., a consumer products company, Director (1994 - 2009) Constellation Energy Group, Inc., Director (2003 - 2009) Robin A. Melvin Board Member Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote self sufficiency of youth from disadvantaged circumstances (1995 – 2012) N/A Dr. Martin Peretz Board Member Editor-in-Chief Emeritus of The New Republic Magazine (2010 – present) (previously, Editor-in-Chief, 1974 – 2010) Director of TheStreet.com, a financial information service on the web N/A 1 Each of the board members serves on the board's audit, nominating, litigation and, with the exception of Mr. DiMartino, compensation committees. The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Peggy C. Davis David P. Feldman Ehud Houminer Lynn Martin Robin A. Melvin Martin Peretz DUSTMMF AF DGIF DIF DILF DMFI DMFII DMIF DNJMBF DPI DRGF DUSTITF DUSTLTF Each board member has been a Dreyfus Family of Funds board member for over fifteen years.Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the board believes has prepared them to be effective board members.The board believes that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness.However, the board believes that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; the board believes that its members satisfy this standard.Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice (e.g., medicine, accounting or law), public service or academic positions; experience from service as a board member (including the board for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences.The charter for the board's nominating committee contains certain other factors considered by the committee in identifying and evaluating potential board member nominees.To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the board have significant experience advising funds and fund board members.The board and its committees have the ability to engage other experts as appropriate.The board evaluates its performance on an annual basis. · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years.From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director.He ceased being an employee or director of Dreyfus by the end of 1994.From July 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies.From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. · Peggy C. Davis – Ms. Davis currently serves as the John S. R. Shad Professor of Lawyering and Ethics at New York University School of Law as a writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training.Prior to joining the university's faculty in 1983, Ms. Davis served as a Judge of the Family Court of the State of New York.Before her appointment to the bench, she practiced law for ten years in both the commercial and public interest sectors.Ms. Davis also has served as Chair of the Board of the Russell Sage Foundation. · David P. Feldman – Mr. Feldman is the former Chairman and Chief Executive Officer of AT&T Investment Management Corp., from which he retired in 1997, where he was responsible for $70 billion in pension assets.Mr. Feldman has served as Chairman of the Financial Executives Institute's Committee on Investment of Employee Benefits Assets. Mr. Feldman currently serves as a member of the Pension Managers Advisory Committee of the NYSE. · Ehud Houminer – Mr. Houminer currently serves on Columbia Business School's Board of Overseers.Prior to his association with Columbia Business School beginning in 1991, Mr. Houminer held various senior financial, strategic and management positions at Philip Morris Companies Inc., including serving as Senior Corporate Vice President for Corporate Planning, and as President and Chief Executive Officer of Philip Morris USA, Inc. (now part of Altria Group, Inc.).Mr. Houminer is Chairman of the Columbia Business School Board and a Trustee of Ben Gurion University. · Lynn Martin – Ms. Martin served in the U.S. House of Representatives from 1981 to 1991, the Illinois Senate from 1979 to 1980, and the Illinois House of Representatives from 1977 to 1979.Ms. Martin also served as Co-Chairperson of then-Vice President George H.W. Bush's 1988 presidential campaign, and from 1991 to 1993 served as U.S. Secretary of Labor under President Bush.After her tenure in politics, Ms. Martin was a professor at the Kellogg School of Management, Northwestern University, and also a fellow at Harvard University's Kennedy School of Government.She also has served as an Advisor of Deloitte & Touche LLP and as Chair of its Council for the Advancement of Women.Ms. Martin serves on the Chicago Council on Global Affairs, Coca-Cola International Advisory Council and Deutsche Bank Advisory Council. · Robin A. Melvin – Ms. Melvin served asa Director of the Boisi Family Foundation, a private family foundation that supports organizations serving the needs of youth from disadvantaged circumstances, from 1995 to 2012.In that role she also managed the Boisi Family Office, providing the primary interface with all investment managers, legal advisors and other service providers to the family.She has also served in various roles with MENTOR, a national non-profit youth mentoring advocacy organization, including Executive Director of the New York City affiliate, Vice President of the national affiliate network, Vice President of Development, and, immediately prior to her departure, Senior Vice President in charge of strategy.Prior to that, Ms. Melvin served as an investment banker with Goldman Sachs Group, Inc. · Dr. Martin Peretz – Dr. Peretz is the Editor-in-Chief Emeritus of The New Republic and was Editor-in-Chief from 1974 until 2010.Dr. Peretz is also the co-founder and a director of TheStreet.com.Previously, Dr. Peretz was a member of the faculty of Harvard University from 1966 through 2002.He currently serves on the boards of a number of significant non-profit organizations. Committee Meetings The boards' audit, nominating, compensation, litigation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Litigation Pricing DUSTMMF 3 1 1 0 0 AF (8/31 fiscal year end) 4 1 0 0 0 AF (10/31 fiscal year end) 4 1 1 0 0 DGIF 4 1 1 0 0 DIF 4 1 1 0 0 DILF (8/31 fiscal year end) 4 1 0 0 0 DILF (5/31 fiscal year end) 4 1 1 0 0 DMFI 4 0 0 0 0 DMFII 4 1 1 0 0 DMIF 4 1 1 0 0 DNJMBF 3 1 1 0 0 DPI (10/31 fiscal year end) 2 1 1 0 0 DPI (12/31 fiscal year end) 3 1 1 0 0 DRGF 4 1 1 0 0 DUSTITF 3 1 1 0 0 DUSTLTF 3 1 1 0 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds for which he or she is a board member, in each case as of December 31, 2012. Fund Joseph S. DiMartino Peggy C. Davis David P. Feldman Ehud Houminer Lynn Martin Robin A. Melvin Martin Peretz DUSTMMF None None None None None None None DGARF None None None None None None None DGDBF None None None None None None None DGRRF None None None None None None None DIVF None None None None None None None DOMVF None None None None None None None DOSCF None None None None None None None DOUSSF None None None None None None None DSVF None None None None None None None DSMF None None None None None None None DTGF None None $10,001 - $50,000 $1 - $10,000 None None None DTEMF None None None None None None None GAF None None None None None None None DGIF None None None None None None None DISIF None None None None None None None DS&P None None None None None None None DSSIF None None None None None None None DBEF None None None None None None None DEMF None $10,001 - $50,000 None None None None None DBOF None None None None None None None DMIF None None None None None None None DNJMBF None None None None None None None DDIF None None None None None None None DEAF None None None None None None None DGRESF None None None None None None None DI None None None None None None None DGCF None None None None None None None DLCEF None None None None None None None DLCGF None None None None None None None DSAF None None None None None None None DRGF None None None None None None $50,001 - $100,000 DUSTITF None None None None None None None DUSTLTF None None None None None None None Aggregate holdings of funds in the Dreyfus Family of Funds for which responsible as a board member Over $100,000 $50,001 - $100,000 Over $100,000 $50,001 - $100,000 None Over $100,000 $50,001 - $100,000 Board members and officers, as a group, owned less than 1% of each class of each fund's voting securities outstanding on June 3, 2013, except that as of such date board members and officers, as a group, owned 1.23% of the Class A shares of Dreyfus Opportunistic U.S. Stock Fund then outstanding. As of December 31, 2012, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. Board Members' Compensation Annual retainer fees and meeting attendance fees are allocated among the funds on the basis of net assets, with the Chairman of the Boards, Joseph S. DiMartino, receiving an additional 25% of such compensation.The funds reimburse board members for their expenses.The funds do not have a bonus, pension, profit-sharing or retirement plan.Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees and expenses* received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member during 2012, were as follows: Fund Joseph S. DiMartino Peggy C. Davis David P. Feldman Ehud Houminer Lynn Martin Robin A. Melvin Martin Peretz DUSTMMF AF (8/31 fiscal year end) $0 $0 AF (10/31 fiscal year end) DGIF DIF DILF (8/31 fiscal year end) $0 $0 DILF (5/31 fiscal year end) DMFI $0 $0 DMFII DMIF DNJMBF DPI (10/31 fiscal year end) DPI (12/31 fiscal year end) DRGF DUSTITF DUSTLTF Total compensation from the funds and fund complex (**) Emeritus Board Members Fund James F. Henry+ Rosalind G. Jacobs++ Paul A. Marks+ Daniel Rose+++ Philip L. Toia++++ Sander Vanocur++ DUSTMMF AF (8/31 fiscal year end) $0 $0 $0 $0 AF (10/31 fiscal year end) $0 DGIF DIF $0 DILF (8/31 fiscal year end) $0 $0 $0 DILF (5/31 fiscal year end) DMFI $0 $0 $0 $0 DMFII $0 DMIF $0 DNJMBF DPI (10/31 fiscal year end) DPI (12/31 fiscal year end) DRGF DUSTITF DUSTLTF Total compensation from the funds and fund complex (**) * Amounts shown do not include the cost of office space, secretarial services and health benefits for the Chairman of the Boards and expenses reimbursed to board members for attending board meetings. ** Represents the number of separate portfolios comprising the investment companies in the fund complex, including the funds, for which the board member served in 2012. + Emeritus board member of all funds except DUSTMMF, DNJMBF, DPI, DUSTITF and DUSTLTF.For DUSTMMF, DNJMBF, DPI, DUSTITF and DUSTLTF, Messrs. Henry and Marks received compensation from the funds for attending board meetings in an advisory role although not board members or emeritus board members of these funds. ++ Emeritus board member of DRGF, DGIF and DILF.For the other funds, Ms. Jacobs received compensation from the funds for attending board meetings in an advisory role although not a board member or emeritus board member of these funds. +++ Emeritus board member of DUSTMMF, DNJMBF, DPI, DUSTITF and DUSTLTF.For the other funds, Messrs. Rose and Vanocur received compensation from the funds for attending board meetings in an advisory role although not board members or emeritus board members of these funds. ++++ Emeritus board member for all funds. OFFICERS Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Bradley J. Skapyak President Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, head of the Investment Accounting and Support Department of the Manager 68 (139) J. Charles Cardona1 Executive Vice President President and a Director of the Manager, Executive Vice President of the Distributor, President of Dreyfus Institutional Services Division 12 (19) James Windels Treasurer Director – Mutual Fund Accounting of the Manager 69 (165) John Pak Chief Legal Officer Chief Legal Officer of the Manager and Associate General Counsel and Managing Director of BNY Mellon since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal 69 (165) Janette E. Farragher Vice President and Secretary Assistant General Counsel of BNY Mellon 69 (165) Kiesha Astwood Vice President and Assistant Secretary Counsel of BNY Mellon 69 (165) James Bitetto Vice President and Assistant Secretary Senior Counsel of BNY Mellon 69 (165) Joni Lacks Charatan Vice President and Assistant Secretary Senior Counsel of BNY Mellon 69 (165) Joseph M. Chioffi Vice President and Assistant Secretary Senior Counsel of BNY Mellon 69 (165) John B. Hammalian Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 69 (165) Robert M. Mullery Vice President and Assistant Secretary Managing Counsel of BNY Mellon 69 (165) Jeff S. Prusnofsky Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 69 (165) Richard S. Cassaro Assistant Treasurer Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager 69 (165) Gavin C. Reilly Assistant Treasurer Tax Manager of the Investment Accounting and Support Department of the Manager 69 (165) Robert S. Robol Assistant Treasurer Senior Accounting Manager – Fixed Income Funds of the Manager 69 (165) Robert Salviolo Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 69 (165) Robert Svagna Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 69 (165) Matthew D. Connolly Anti-Money Laundering Compliance Officer Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President, Citi Global Wealth Management 64 (160) Joseph W. Connolly Chief Compliance Officer Chief Compliance Officer of the Manager and the Dreyfus Family of Funds 69 (165) 1Dreyfus U.S. Treasury Intermediate Term Fund only. The address of each officer is 200 Park Avenue, New York, New York 10166. CERTAIN PORTFOLIO MANAGER INFORMATION (not applicable to money market funds) The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus.See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DGARF N/A DGDBF N/A DGRRF Iain Stewart DIVF N/A DOMVF N/A DOSCF N/A DOUSSF James Boyd, Brian R. Duncan, Shirley E. Mills, David M. Sealy, Robin Wehbe DSVF N/A DSMF N/A DTGF N/A DTEMF Catherine Elmore, Jay Malikowski GAF N/A DGIF Barry Mills, Brian Ferguson, David Sealy DISIF Rebecca Gao, Danny Lai, Todd Rose, Marlene Walker Smith DS&P Rebecca Gao, Danny Lai, Todd Rose, Marlene Walker Smith DSSIF Rebecca Gao, Danny Lai, Todd Rose, Marlene Walker Smith DBEF N/A DEMF N/A DBOF N/A DMIF Rebecca Gao, Danny Lai, Todd Rose, Marlene Walker Smith DNJMBF N/A DDIF N/A DEAF N/A DGRESF N/A DGCF N/A DI N/A DLCEF N/A DLCGF N/A DSAF N/A DRGF Connie DeBoever, Daphne Karydas, Timothy McCormick, Rick Rosania, Charles Silberstein, Erik Swords, Leigh N. Todd DRLSEF Raymond S. Bowers III, Michael W. Holton, Charles Silberstein and Robin Wehbé DUSTITF N/A DUSTLTF N/A The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage, unless otherwise indicated.If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed John Bailer 11 $2.81B 2 $177.70M 37 $3.12B Daniel Barton 6 $1.21B None N/A None N/A Robert Bayston 6 $1.40B 4 $157.40M 59 $8.89B Lowell Bennett 14 $7.60B 31 $15.90B 29 $10.10B C. Wesley Boggs 13 $1.49B 11 $647.00M 55 $7.05B David Bowser 5 $1.72B 7 $1.90B $16.16B James Boyd 8 $2.30B 2 $432.70M 29 $2.90B Paul Brain 1 $11.24M 8 $2.74B 6 $1.56B Richard Brown 87 $47.70B 88 $66.35B 72 $80.71B Jeffrey Burger 8 $3.01B None N/A 63 $353.20M Raymond Chan 3 $413.20M 4 $148.60M 4 $65.40M Warren Chiang 13 $1.49B 11 $647.00M 55 $7.05B Howard Cunningham None N/A 6 $953.48M 1 $197.56M Vassilis Dagioglu 12 $1.15B 31 $6.38B 92 $5.35B David A. Daglio 8 $2.30B 2 $432.70M 29 $2.90B Jonathan Day None N/A 1 $66.56M 2 $134.90M Thomas Durante 87 $47.70B 88 $66.35B 72 $80.71B Dale Dutile 8 $2.30B 2 $432.70M 29 $2.90B Brian C. Ferguson 11 $2.84B 2 $185.10M 37 $3.23B Sean P. Fitzgibbon 18 $5.44B 5 $374.10M 22 $1.84B Dean Frankel 4 $347.00M 4 $329.00M 26 $1.35B Ron Gala 13 $1.49B 11 $647.00M 55 $7.05B Bruno de Godoy Garcia None N/A 6 $883.57M 9 $917.31M Matthew Griffin1 11 $3.70B 3 $89.10M 16 $1.20M James Harries 1 $136.04M 4 $6.31B 2 $963.70M D. Kirk Henry 11 $3.30B 7 $2.70B 17 $3.30B Richard B. Hoey 7 $552.80M None N/A None N/A David Horsfall 6 $1.75B 8 $1.46B $16.69B Suzanne Hutchins 1 $70.43M 2 $372.90M None N/A Alexander Kozhemiakin 2 $3.24B 16 $6.34B 22 $3.09B David Kwan 14 $7.60B 31 $15.90B 29 $10.10B William Liu 1 $373.90M 2 $137.30M 0 0 Joseph Miletich 12 $1.15B 31 $6.38B 92 $5.35B Barry K. Mills 10 $3.65B 2 $27.00M 16 $1.19B Irene D. O'Neill 5 $908.90M 1 $7.00M $3.15B Nate Pearson 3 $575.50M None N/A None N/A Rogério Poppe 1 $35.19M 2 $595.17M 17 $833.41M Abhijit Sarkar 2 $39.20M 1 $24.20M 0 0 David M. Sealy 10 $3.65B 2 $27.00M 16 $1.19B Hugh Simon 3 $413.20M 5 $195.30M 1 $18.00M Warren Skillman 11 $3.30B 7 $2.70B 17 $3.30B Elizabeth Slover1 11 $3.70B 3 $89.10M 16 $1.20B Clifford Smith 11 $3.30B 7 $2.70B 17 $3.30B James Stavena 12 $1.15B 31 $6.38B 92 $5.35B Keith Stransky 6 $805.50M 1 $10.00M 5 $625.20M Erik Swords 10 $3.60B 2 $24.40M 13 $989.50M Karen Wong 87 $47.70B 88 $66.35B 72 $80.71B Torrey Zaches 12 $1.15B 31 $6.38B 92 $5.35B 1 Because Ms. Slover and Mr. Griffin became primary portfolio managers of Dreyfus Research Long/Short Equity Fund as of July 31, 2013, their information is as of April 30, 2013. The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees.If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds. Primary Portfolio Manager Type of Account Number of Accounts Subject to Performance Fees Total Assets of Accounts John Bailer Other Accounts 1 $547.10M C. Wesley Boggs Other Pooled Investment Vehicles 1 $84.20M C. Wesley Boggs Other Accounts 10 $1.61B James Boyd Other Accounts 3 $753.10M Paul Brain Other Accounts 1 $323.96M Raymond Chan Other Pooled Investment Vehicles 2 $20.0M Warren Chiang Other Pooled Investment Vehicles 1 $84.20M Warren Chiang Other Accounts 10 $1.61B Vassilis Dagioglu Other Pooled Investment Vehicles 6 $761.87M Vassilis Dagioglu Other Accounts 16 $3.34B David A. Daglio Other Accounts 3 $753.10M Jonathan Day Other Pooled Investment Vehicles 1 $66.56M Dale Dutile Other Accounts 3 $753.10M Brian C. Ferguson Other Accounts 1 $570.50M Sean Fitzgibbon Other Accounts 2 $66.60M Dean Frankel Other Accounts 5 $308.00M Ron Gala Other Pooled Investment Vehicles 1 $84.20M Ron Gala Other Accounts 10 $1.61B Bruno de Godoy Garcia Other Pooled Investment Vehicles 4 $466.43M Bruno de Godoy Garcia Other Accounts 7 $658.84M Joseph Miletich Other Pooled Investment Vehicles 6 $761.87M Joseph Miletich Other Accounts 16 $3.34B Rogério Poppe Other Accounts 6 $611.65M Hugh Simon Other Pooled Investment Vehicle 1 $18.0M James Stavena Other Pooled Investment Vehicles 6 $761.87M James Stavena Other Accounts 16 $3.34B Torrey Zaches Other Pooled Investment Vehicles 6 $761.87M Torrey Zaches Other Accounts 16 $3.34B The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year. Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned John Bailer DSVF $100,001 - $500,000 DGIF None Daniel Barton DNJMBF None Robert Bayston DUSTITF None DUSTLTF None Lowell Bennett DTRAF None C. Wesley Boggs DSMF None David Bowser DBOF None James Boyd DOMVF None DOSCF $10,001 - $50,000 DSVF None Paul Brain DGDBF None Richard Brown DISIF None DS&P None DSSIF None DMIF None Jeffrey Burger DNJMBF None Raymond Chan DEAF None DGCF None DI None Warren Chiang DSMF None Howard Cunningham DGDBF None Vassilis Dagioglu DGARF None GAF None David A. Daglio DOMVF $50,001 - $100,000 DOSCF $100,001 - $500,000 DOUSSF None Jonathan Day DGDBF None Thomas Durante DS&P None DISIF None DSSIF $50,001 - $100,000 DMIF None Dale Dutile DOMVF None DOSCF $100,001 - $500,000 Brian C. Ferguson DSVF $500,001 - $1,000,000 DBOF None Sean Fitzgibbon DBOF None DTEMF None Dean Frankel DGRESF None Ron Gala DSMF None Bruno de Godoy Garcia DBEF None Matthew Griffin DTGF $50,001 - $100,000 DRLSEF1 None James Harries DGRRF None D. Kirk Henry DIVF None DEMF $10,001 - $50,000 Richard B. Hoey DDIF None DSAF None David Horsfall DBOF None Suzanne Hutchins DGRRF None Alexander Kozhemiakin DTEMF None David Kwan DTRAF None William Liu DGCF None Joseph Miletich DGARF $1 - $10,000 GAF $10,001 - $50,000 Barry K. Mills DTGF None DRGF None Irene D. O’Neill DLCEF None DLCGF None Nate Pearson DUSTITF None DUSTLTF None Rogério Poppe DBEF None Abhijit Sarkar DEAF None DI None David M. Sealy DRGF $10,001 - $50,000 Hugh Simon DEAF None DGCF None DI None Warren Skillman DEMF None Elizabeth Slover DOUSSF None DTGF None DGIF None DRGF $100,001 - $500,000 DRLSEF1 None Clifford Smith DIVF $10,001 - $50,000 DEMF $10,001 - $50,000 James Stavena DGARF None GAF None Keith Stransky DBOF None DDIF None DSAF None Erik Swords DTGF $1 - $10,000 Karen Wong DISIF None DS&P None DSSIF None DMIF None Torrey Zaches DGARF None GAF None 1 Ms. Slover and Mr. Griffin became primary portfolio managers of the fund as of July 31, 2013, and on that date they did not own shares of the fund. MANAGER'S AND SUB-ADVISERS' COMPENSATION For each fund's last three fiscal years, the management fees payable by the fund, the reduction, if any, in the amount of the fee paid due to fee waivers and/or expense reimbursements by the Manager and the net fees paid by the fund were as follows: 2013 Fiscal Year 2012 Fiscal Year 2011 Fiscal Year Fund Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DEMF $0 $0 DRGF $0 2012 Fiscal Year 2011 Fiscal Year 2010 Fiscal Year Fund Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DGARF DGDBF $0 $0 DGRRF $0 $0 DIVF $0 DOMVF $0 $0 $0 DOSCF $0 $0 $0 DOUSSF $0 DSVF DSMF $0 $0 $0 DTGF $0 $0 $0 DTEMF GAF $0 $0 $0 DBEF $0 $0 DGIF $0 $0 $0 DISIF DS&P DSSIF DBOF $0 $0 DMIF DDIF* - DEAF $0 DGCF $0 $0 DI $0 $0 - - - DSAF* - DRGF $0 $0 DUSTMMF $0 $0 DNJMBF - $0 $0 DGRESF - $0 DLCEF - DLCGF DUSTITF $637, 572 DUSTLTF * The Manager receives no compensation for its management services to the funds.However, the Underlying Funds pay management fees to the Manager or its affiliates. The contractual fee rates paid by the Manager to a fund's Sub-Adviser, if any, and the effective rate paid in the last fiscal year, are as follows (expressed as an annual rate as a percentage of the fund’s average daily net assets): Fund Sub-Adviser Fee Rate Effective Fee Rate for the Last Fiscal Year DGARF Mellon Capital 0.65% 0.65% DGDBF Newton 0.60% 0.60% DGRRF Newton 0.43% 0.32% GAF Mellon Capital 0.65% 0.65% DSMF Mellon Capital 0 up to $100 million $100 million up to $1 billion $1 billion up to $1.5 billion $1.5 billion or more 0.25% 0.20% 0.16% 0.10% 0.35% DBEF BNY Mellon ARX 0.60% 0.60% DEAF Hamon 0.625% 0.625% DGRESF Urdang 0.46% 0.45% DGCF Hamon 0.625% 0.612% DI Hamon 0.625% 0.625% DRLSEF TBCAM 0.65% N/A For a fund's last three fiscal years, the fees payable by the Manager to the fund's Sub-Adviser, if any, the reduction, if any, in the amount of the fee paid due to fee waivers by the Sub-Adviser and the net fees paid were as follows: 2012 Fiscal Year 2011 Fiscal Year 2010 Fiscal Year Fund/Sub-Adviser Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DGARF/Mellon Capital DGDBF/Newton $0 $0 DGRRF/Newton $0 $0 GAF/Mellon Capital $0 $0 $0 DSMF/Mellon Capital $0 $0 $0 DBEF/BNY Mellon ARX $0 $0 DEAF/Hamon $0 $0 $0 DGCF/Hamon $0 $0 DI/Hamon $0 $0 DGRESF/Urdang $0 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION The following table lists, for each of the last three fiscal years, the total commissions on sales of Class A shares (sales loads) and the total CDSCs on redemptions of all classes of shares (as applicable), along with corresponding amounts of each retained by the Distributor. Fund 2013 Fiscal Year 2012 Fiscal Year 2011 Fiscal Year DEMF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DRGF Total commissions (A shares) Commission amount retained Total CDSCs $0 CDSC amount retained $0 Fund 2012 Fiscal Year 2011 Fiscal Year 2010 Fiscal Year DGARF Total commissions (A shares) Commission amount retained Total CDSCs $0 $0 CDSC amount retained $0 $0 DGDBF Total commissions (A shares) $0 Commission amount retained $0 Total CDSCs $0 $0 CDSC amount retained $0 $0 DGRRF Total commissions (A shares) $0 Commission amount retained $0 Total CDSCs $0 $0 $0 CDSC amount retained $0 $0 $0 DIVF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DOMVF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DOUSSF Total commissions (A shares) Commission amount retained $5 Total CDSCs $0 CDSC amount retained $0 DSVF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DSMF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DTGF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DTEMF Total commissions (A shares) Commission amount retained Total CDSCs $0 $0 CDSC amount retained $0 $0 GAF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DBEF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DBOF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DDIF Total commissions (A shares) Commission amount retained Total CDSCs $0 $0 $0 CDSC amount retained $0 $0 $0 DEAF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DGCF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DI Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DSAF Total commissions (A shares) $0 $0 Commission amount retained $0 $0 Total CDSCs $0 $0 $0 CDSC amount retained $0 $0 $0 DNJMBF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DGRESF Total commissions (A shares) Commission amount retained Total CDSCs $0 $0 CDSC amount retained $0 $0 DLCEF Total commissions (A shares) Commission amount retained Total CDSCs $0 $0 $0 CDSC amount retained $0 $0 $0 DLCGF Total commissions (A shares) Commission amount retained Total CDSCs $0 $0 $0 CDSC amount retained $0 $0 The amounts paid by each fund to the Distributor under the fund's Plan or Plans, as applicable, for services described in Part II of this SAI under "Distribution Plans, Service Plans and Shareholder Services Plans" for the fund's last fiscal year were as follows: Fund Plan Class Amount DUSTMMF Shareholder Services Plan N/A DGARF Distribution Plan Class C Shareholder Services Plan Class A Class C DGDBF Distribution Plan Class C Shareholder Services Plan Class A Class C DGRRF Distribution Plan Class C Shareholder Services Plan Class A Class C DIVF Distribution Plan Class C Shareholder Services Plan Class A Class C DOMVF Distribution Plan Class C Shareholder Services Plan Class A Class C DOSCF Shareholder Services Plan N/A DOUSSF Distribution Plan Class C Shareholder Services Plan Class A Class C DSVF Distribution Plan Class C Shareholder Services Plan Class A Class C DSMF Distribution Plan Class C Shareholder Services Plan Class A Class C DTGF Distribution Plan Class C Shareholder Services Plan Class A Class C DTEMF Distribution Plan Class C Shareholder Services Plan Class A Class C GAF Distribution Plan Class C Shareholder Services Plan Class A Class C DGIF Shareholder Services Plan N/A DISIF Shareholder Services Plan N/A DS&P Shareholder Services Plan N/A DSSIF Shareholder Services Plan N/A DBEF Distribution Plan Class C Shareholder Services Plan Class A Class C DEMF Distribution Plan Class C Shareholder Services Plan Class A Class C DBOF Distribution Plan Class C Shareholder Services Plan Class A Class C Class Z DMIF Shareholder Services Plan N/A DNJMBF Distribution Plan Class C Shareholder Services Plan Class A Class C Class Z DDIF Distribution Plan Class C Shareholder Services Plan Class A Class C DEAF Distribution Plan Class C Shareholder Services Plan Class A Class C DGRESF Distribution Plan Class C Shareholder Services Plan Class A Class C DGCF Distribution Plan Class C Shareholder Services Plan Class A Class C DI Distribution Plan Class C Shareholder Services Plan Class A Class C DLCEF Distribution Plan Class C Shareholder Services Plan Class A Class C DLCGF Distribution Plan Class C Shareholder Services Plan Class A Class C DSAF Distribution Plan Class C Shareholder Services Plan Class A Class C DRGF Distribution Plan Class C Shareholder Services Plan Class A Class C Class Z DUSTITF Shareholder Services Plan N/A DUSTLTF Shareholder Services Plan N/A OFFERING PRICE (Class A shares only) Set forth below is an example of the method of computing the offering price of each fund's Class A shares, if applicable.The example assumes a purchase of ClassA shares aggregating less than $50,000 subject to the schedule of sales charges set forth in the fund's prospectus at a price based upon the NAV of a Class A share at the close of business on the last business day of the fund's last fiscal year (initial NAV per share for Dreyfus Research Long/Short Equity Fund).Certain purchases are not subject to a sales charge or are subject to a different sales charge than the one shown below.See the prospectus and "How to Buy Shares" in Part II of this SAI. Fund NAV Per Share Sales Charge as a Percentage of Offering Price and NAV Per Share Per Share Sales Charge Per Share Offering Price to Public DGARF 5.75% of offering price (6.10% of NAV per share) DGDBF 4.50% of offering price (4.71% of NAV per share) DGRRF 5.75% of offering price (6.10% of NAV per share) DIVF 5.75% of offering price (6.10% of NAV per share) DOMVF 5.75% of offering price (6.10% of NAV per share) DOUSSF 5.75% of offering price (6.10% of NAV per share) DSVF 5.75% of offering price (6.10% of NAV per share) DSMF 5.75% of offering price (6.10% of NAV per share) DTGF 5.75% of offering price (6.10% of NAV per share) DTEMF 5.75% of offering price (6.10% of NAV per share) GAF 5.75% of offering price (6.10% of NAV per share) DBEF 5.75% of offering price (6.10% of NAV per share) DEMF 5.75% of offering price (6.10% of NAV per share) DBOF 5.75% of offering price (6.10% of NAV per share) DNJMBF 4.50% of offering price (4.71% of NAV per share) DDIF 5.75% of offering price (6.10% of NAV per share) DEAF 5.75% of offering price (6.10% of NAV per share) DGRESF 5.75% of offering price (6.10% of NAV per share) DGCF 5.75% of offering price (6.10% of NAV per share) DI 5.75% of offering price (6.10% of NAV per share) DLCEF 5.75% of offering price (6.10% of NAV per share) DLCGF 5.75% of offering price (6.10% of NAV per share) DSAF 5.75% of offering price (6.10% of NAV per share) DRGF 5.75% of offering price (6.10% of NAV per share) DRLSEF 5.75% of offering price (6.10% of NAV per share) RATINGS OF MUNICIPAL BONDS The average distribution of investments (at value) in Municipal Bonds (including notes) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in Municipal Bonds was as follows: Fitch Moody's S&P DNJMBF AAA Aaa AAA 13.7% AA Aa AA 26.4% A A A 39.4% BBB Baa BBB 16.5% BB Ba BB 0.2% B B B 1.6% F1 M161/P1 SP1/A1 0.4% Not Rated Not Rated Not Rated 1.8%* Total 100.0% * Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories:AAA/Aaa (0.3%), A/A (0.4%) and BBB/Baa (1.1%). RATINGS OF CORPORATE DEBT SECURITIES The average distribution of investments (at value) in corporate debt securities (excluding any preferred stock, convertible preferred stock or convertible bonds) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in corporate debt securities was as follows: Fitch Moody's S&P DGDBF AAA Aaa AAA 38.0% AA Aa AA 4.5% A A A 18.4% BBB Baa BBB 15.4% BB Ba BB 5.1% B B B 8.1% CCC Caa CCC 1.2% Not Rated Not Rated Not Rated 2.7%* Total 93.4%** * Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following category:AAA/Aaa (0.2%), A/A (1.1%), Baa/BBB (0.5%), Ba/BB (0.5%), B/B (0.1%) and Ccc/CCC (0.3%). ** DGDBF also owns equity securities (4.4%). SECURITIES OF REGULAR BROKERS OR DEALERS A fund may acquire securities issued by one or more of its "regular brokers or dealers," as defined in Rule10b-1 under the 1940 Act.Rule10b-1 provides that a "regular broker or dealer" is one of the ten brokers or dealers that, during the fund's last fiscal year:(1)received the greatest dollar amount of brokerage commissions from participating, either directly or indirectly, in the fund's portfolio transactions, (2)engaged as principal in the largest dollar amount of the fund's portfolio transactions or (3)sold the largest dollar amount of the fund's securities.The following is a list of the issuers of the securities, and the aggregate value per issuer, of a fund's regular brokers or dealers held by such fund as of the end of its last fiscal year: Fund Regular Broker or Dealer Aggregate Value Per Issuer DUSTMMF N/A DGARF N/A DGDBF UBS Securities LLC DGRRF N/A DIVF Deutsche Bank Securities Inc. DOMVF N/A DOSCF N/A DOUSSF N/A DSVF Citigroup Inc. Goldman, Sachs & Co. J.P. Morgan Securities, Inc. DSMF N/A DTGF N/A DTEMF N/A GAF Bank of America NA Barclays Capital Inc. Citigroup Inc. Credit Suisse Securities (USA) Inc. Deutsche Bank Securities Inc. Goldman, Sachs & Co. HSBC Securities (USA) Inc. J.P. Morgan Securities, Inc. Macquarie Capital (USA) Inc. Morgan Stanley Nomura Securities International, Inc. Santander Investment Securities Inc. UBS Securities LLC Wells Fargo & Co. DGIF Goldman, Sachs & Co. J.P. Morgan Securities, Inc. DISIF Barclays Capital Inc. Credit Suisse Securities (USA) Inc. Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. Nomura Securities International, Inc. UBS Securities LLC DS&P Bank of America NA Citigroup Inc. Goldman, Sachs & Co. J.P. Morgan Securities, Inc. Morgan Stanley DSSIF N/A DBEF N/A DEMF N/A DBOF Citigroup, Inc. Credit Suisse Securities (USA) Inc. Goldman, Sachs & Co. J.P. Morgan Securities, Inc. Morgan Stanley DMIF Jefferies & Co. DNJMBF N/A DDIF N/A DEAF N/A DGRESF N/A DGCF N/A DI N/A DLCEF N/A DLCGF N/A DSAF N/A DRGF N/A DUSTITF N/A DUSTLTF N/A COMMISSIONS The aggregate amounts of commissions paid by each fund for brokerage commissions and spreads or concessions on principal transactions (none of which were paid to affiliates) for its last three fiscal years were as follows: Fund 2013 Fiscal Year 2012 Fiscal Year 2011 Fiscal Year Commissions Spreads/ Concessions Commissions Spreads/ Concessions Commissions Spreads/ Concessions DEMF DRGF Fund 2012 Fiscal Year 2011 Fiscal Year 2010 Fiscal Year Commissions Spreads/ Concessions Commissions Spreads/ Concessions Commissions Spreads/ Concessions DGARF DGDBF DGRRF DIVF DOMVF DOSCF DOUSSF DSVF DSMF DTGF DTEMF GAF DBEF DGIF DISIF DS&P DSSIF DBOF DMIF DDIF DEAF DGCF DI DSAF DUSTMMF DNJMBF DGRESF DLCEF DLCGF DUSTITF DUSTLTF The following table provides an explanation of any material difference in the commissions or spreads/concessions paid by a fund in either of the two fiscal years preceding the last fiscal year. Fund Reason for Any Material Difference in Commissions or Spreads/Concessions DUSTMMF N/A DGARF N/A DGDBF N/A DGRRF N/A DIVF N/A DOMVF Changes in commissions and spreads/concessions were due primarily to fluctuations in shareholder purchase and redemption activity and related portfolio transactions.In addition, the fund's portfolio managers and investment strategy changed in the last fiscal year. DOSCF The fund experienced a significant increase in assets over the last three fiscal years. DOUSSF N/A DSVF N/A DSMF The fund experienced a significant decrease in assets over the last three fiscal years. DTGF N/A DTEMF N/A GAF The fund experienced higher commission related costs in the last fiscal year primarily due to a large increase in cash flows. DGIF N/A DISIF N/A DS&P Overall commission costs decreased over the last fiscal year due to lower negotiated commission rates with brokerage firms used by the fund, and in part to a decline in the overall portfolio turnover rate. DSSIF The fund experienced a decline in its portfolio turnover rate over the last three fiscal years. DBEF N/A DEMF The fund experienced a significant increase in assets over the last three fiscal years. DBOF The fund experienced a decrease in assets in its fiscal years ended in 2010, 2011 and 2012. DMIF Overall commission costs decreased over the last fiscal year due to lower negotiated commission rates with brokerage firms used by the fund, and a decline in the overall portfolio turnover rate. DNJMBF N/A DDIF N/A DEAF The fund's assets increased from 2009 to 2011. DGRESF The fund's assets increased significantly from 2010 to 2011. DGCF The fund's assets decreased from 2009 to 2011. DI N/A DLCEF The fund's investments experienced significant volatility in 2010 to 2012. DLCGF The fund's investments experienced significant volatility in 2010 to 2012. DSAF N/A DRGF The fund experienced a significant increase in assets over the last three fiscal years. DUSTITF N/A DUSTLTF N/A The aggregate amount of transactions during each fund's last fiscal year in securities effected on an agency basis through a broker-dealer for, among other things, research services and the commissions and concessions related to such transactions were as follows: Fund Transactions Related Commissions/Concessions DUSTMMF $0 N/A DGARF $0 N/A DGDBF $0 N/A DGRRF DIVF DOMVF DOSCF DOUSSF DSVF DSMF DTGF DTEMF GAF $0 N/A DGIF DISIF $0 N/A DS&P $0 N/A DSSIF $0 N/A DBEF DEMF DBOF DMIF $0 N/A DNJMBF $0 N/A DDIF $0 N/A DEAF DGRESF DGCF DI DLCEF DLCGF DSAF $0 N/A DRGF DUSTITF $0 N/A DUSTLTF $0 N/A PORTFOLIO TURNOVER VARIATION (not applicable to money market funds) Each fund's portfolio turnover rate for up to five fiscal years is shown in the prospectus.The following table provides an explanation of any significant variation in a fund's portfolio turnover rates over the last two fiscal years (or any anticipated variation in the portfolio turnover rate from that reported for the last fiscal year). Fund Reason for Any Significant Portfolio Turnover Rate Variation, or Anticipated Variation DGARF N/A DGDBF N/A DGRRF N/A DIVF N/A DOMVF Changes in portfolio turnover were due primarily to fluctuations in shareholder purchase and redemption activity and related portfolio transactions. DOSCF N/A DOUSSF N/A DSVF N/A DSMF N/A DTGF N/A DTEMF N/A GAF N/A DGIF N/A DISIF N/A DS&P N/A DSSIF N/A DBEF N/A DEMF N/A DBOF N/A DMIF N/A DNJMBF N/A DDIF N/A DEAF The fund's assets decreased significantly from 2010 to 2012. DGRESF The fund's assets increased from 2010 to 2012. DGCF The fund's assets decreased significantly from 2010 to 2012. DI The fund's portfolio turnover rate was elevated during the 2012 fiscal year due to market volatility. DLCEF N/A DLCGF N/A DSAF N/A DRGF N/A DUSTITF N/A DUSTLTF N/A SHARE OWNERSHIP The following persons are known by each fund to own of record 5% or more of the indicated class of the fund's outstanding voting securities.A shareholder who beneficially owns, directly or indirectly, more than 25% of a fund's voting securities may be deemed to "control" (as defined in the 1940 Act) the fund.All information for a fund is as of the date indicated for the first listed class. Date Fund Class Name & Address Percent Owned April 15, 2013 DUSTMMF N/A None June 3, 2013 DGARF Class A American Enterprise Investment SVC 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 41.48% Pershing, LLC P.O. Box 2052 Jersey City, NJ 07303-2052 10.91% Merrill Lynch, Pierce, Fenner & Smith Incorporated, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 10.81% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 5.95% Francine L. Maltz Waban, MA 5.79% National Financial Services 499 Washington Boulevard Jersey City, NJ 07310-0000 5.34% Raymond James & Associates Inc. 880 Carillon Parkway Saint Petersburg, FL 33716-1102 5.15% Class C American Enterprise Investment SVC 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 33.45% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 22.44% Merrill Lynch, Pierce, Fenner & Smith Incorporated, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 18.55% Pershing, LLC P.O. Box 2052 Jersey City, NJ 07303-2052 10.53% LPL Financial Corporation 9785 Town Center Drive San Diego, CA 92121-1968 5.11% Class I SEI Private Trust Company c/o Mellon One Freedom Valley Drive Oaks, PA 19456-9989 69.93% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 13.90% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 12.75% Class Y N/A June 3, 2013 DGDBF Class A American Enterprise Investment SVC 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 49.96% BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 32.62% Pershing, LLC P.O. Box 2052 Jersey City, NJ 07303-2052 15.43% Class C BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 78.91% American Enterprise Investment SVC 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 18.63% Class I BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 53.58% BLMC L-P A Partnership P.O. Box 2212 Soquel, CA 95063 27.28% Global Investors LLP 100 Court Ave., Suite 211 Des Moines, IA 50309-2213 17.09% Class Y N/A June 3, 2013 DGRRF Class A UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 61.76% American Enterprise Investment SVC 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 34.73% Class C American Enterprise Investment SVC 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 62.10% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 19.78% Pershing, LLC P.O. Box 2052 Jersey City, NJ 07303-2052 13.59% Class I Charles Schwab & Company, Incorporated Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 57.44% Mac & Co. Mutual Fund Operations P.O. Box 3198 Pittsburgh, PA 15230-3198 23.67% National Financial Services 499 Washington Boulevard Jersey City, NJ 07310-0000 14.37% Class Y N/A June 3, 2013 DOMVF Class A The Vanguard Fiduciary Trust Co. P.O. Box 2600 Valley Forge, PA 19482-2600 18.57% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 7.87% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 6.74% American Enterprise Investment SVC 707 2nd Ave South Minneapolis, MN 55402-2405 6.12% Charles Schwab & Company, Incorporated 101 Montgomery Street San Francisco, CA 94104-4151 5.33% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 19.92% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 16.42% Morgan Stanley & Company Harborside Financial Center Plaza 3rd Floor Jersey City, NJ 07311 11.94% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 10.69% American Enterprise Investment SVC 707 2nd Ave South Minneapolis, MN 55402-2405 7.61% Pershing, LLC P.O. Box 2052 Jersey City, NJ 07303-2052 6.53% LPL Financial Corporation 9785 Town Center Drive San Diego, CA 92121-1968 5.48% National Financial Services 499 Washington Boulevard Jersey City, NJ 07310-0000 5.17% Class I JP Morgan Chase Bank as Trustee 11500 Outlook Street Overland Park, KS66211-1804 51.56% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 19.05% Banco Popular de Puerto Rico as Trustee 11500 Outlook Street Overland Park, KS 66211-1804 7.64% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 5.93% Class Y N/A December 14, 2012 DOSCF N/A SEI Private Trust Company One Freedom Valley Drive Oaks, PA 19456-9989 26.00% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 14.44% American Enterprise Investment SVC 707 2nd Ave South Minneapolis, MN 55402-2405 6.68% Charles Schwab & Company, Incorporated Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 6.12% December 14, 2012 DOUSSF Class A RBC Capital Markets LLC Yonkers, NY 10710-3726 30.16% Richard A. Pescevich & Lucille M. Pescevich Edenton, NC 24.53% Pershing, LLC P.O. Box 2052 Jersey City, NJ 07303-2052 9.62% Z Ken Darian Tod Huntington Station, NY 9.03% BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 5.85% Class C American Enterprise Investment SVC 707 2nd Ave South Minneapolis, MN 55402-2405 65.99% BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 31.08% Class I BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 99.81% December 14, 2012 DIVF Class A National Financial Services 82 Devonshire Street Boston, MA 02109-3605 28.79% American Enterprise Investment SVC 707 2nd Ave South Minneapolis, MN 55402-2405 21.81% The Vanguard Fiduciary Trust Co. P.O. Box 2600 Valley Forge, PA 19482-2600 19.38% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 44.18% Morgan Stanley & Company Harborside Financial Center Plaza 3rd Floor Jersey City, NJ 07311 11.72% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 11.59% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 9.81% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 6.62% Class I Dreyfus Premier Diversified International Fund The Dreyfus Corporation 200 Park Ave., 7th Floor New York, NY 10166-0090 81.88% SEI Private Trust Company c/o Mellon Attn: Mutual Funds One Freedom Valley Drive Oaks, PA 19456-9989 11.14% June 3, 2013 DSVF Class A JP Morgan Clearing Corporation 3 Chase Metrotech Center Brooklyn, NY 11245-0001 9.39% The Vanguard Fiduciary Trust Co. P.O. Box 2600 Valley Forge, PA 19482-2600 6.50% Pershing, LLC P.O. Box 2052 Jersey City, NJ 07303-2052 5.20% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 5.00% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 23.81% Morgan Stanley & Company Harborside Financial Center Plaza 3rd Floor Jersey City, NJ 07311 14.70% National Financial Services 499 Washington Boulevard Jersey City, NJ 07310-1995 9.68% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 8.91% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 8.79% American Enterprise Investment SVC 707 2nd Ave South Minneapolis, MN 55402-2405 5.03% Class I First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 15.35% SEI Private Trust Company One Freedom Valley Drive Oaks, PA 19456-9989 10.10% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 6.46% PIMS/Prudential Retirement 101 Hospital Road East Patchogue, NY 11772-4870 6.01% LPL Financial Corporation 9785 Town Center Drive San Diego, CA 92121 5.70% Morgan Stanley & Company Harborside Financial Center Plaza 3rd Floor Jersey City, NJ 07311 5.03% Class Y N/A June 3, 2013 DSMF Class A National Financial Services 499 Washington Boulevard Jersey City, NJ 07310-0000 14.54% American Enterprise Investment SVC 707 2nd Ave South Minneapolis, MN 55402-2405 11.70% Pershing, LLC P.O. Box 2052 Jersey City, NJ 07303-2052 9.86% Great-West Trust Company 8515 East Orchard Road 2T2 Greenwood Village, CO 80111 8.86% Great-West Life & Annuity 8515 East Orchard Road 2T2 Greenwood Village, CO 80111 7.39% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 35.46% National Financial Services 499 Washington Boulevard Jersey City, NJ 07310-0000 20.85% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 16.76% Class I National Financial Services 499 Washington Boulevard Jersey City, NJ 07310-0000 28.68% Lincoln Retirement Services Corporation P.O. Box 7876 Fort Wayne, IN 46801-7876 24.50% Wells Fargo Bank NA Omnibus Acct for Various Retirement Plans 1525 West WT Harris Boulevard Charlotte, NC 28288-1076 17.71% LPL Financial Services 9785 Town Center Drive San Diego, CA 92121-1968 15.84% Class Y N/A December 14, 2012 DTGF Class A Pershing, LLC P.O. Box 2052 Jersey City, NJ 07303-2052 11.01% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 9.27% Charles Schwab & Company, Incorporated Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 8.26% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 5.79% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 5.57% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 23.44% Morgan Stanley & Company Harborside Financial Center Plaza 3rd Floor Jersey City, NJ 07311 14.97% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 11.99% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 9.77% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 7.35% Charles Schwab & Company, Incorporated 101 Montgomery Street San Francisco, CA 94104-4151 5.50% Class I TD Ameritrade, Inc. P.O. Box 2226 Omaha, NE 68103-2226 28.20% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 19.11% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 8.42% Great-West Trust Company 8rchard Rd. 2T2 Greenwood Village, CO 80111 8.35% VRSCO FBO AIGFSB (CUST) (TTEE) FBO Wayne Memorial Hospital 403B 2929 Allen Pkwy, Ste A6-20 Houston, TX 77019-7117 5.44% June 3, 2013 DTEMF Class A American Enterprise Investment SVC 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 41.18% BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 34.43% Michael S. Stellman & Linda A. Stellman New York, NY 7.80% Class C BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 68.14% LPL Financial Corporation 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 7.30% Class I SEI Private Trust Company c/o Mellon Attn: Mutual Funds One Freedom Valley Drive Oaks, PA 19456-9989 86.79% BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 10.71% Class Y N/A June 3, 2013 GAF Class A American Enterprise Investment SVC 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 45.59% Pershing, LLC P.O. Box 2052 Jersey City, NJ 07303-2052 13.62% RBC Capital Markets LLC 510 Marquette Avenue South Minneapolis, MN 55402-1110 7.65% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 22.16% American Enterprise Investment SVC 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 17.59% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 15.15% Morgan Stanley & Company Harborside Financial Center Plaza 3rd Floor Jersey City, NJ 07311 12.93% RBC Capital Markets LLC 510 Marquette Avenue South Minneapolis, MN 55402-1110 9.89% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 8.28% Class I SEI Private Trust Company c/o Mellon Attn: Mutual Funds One Freedom Valley Drive Oaks, PA 19456-9989 95.62% Class Y N/A February 15, 2013 DGIF N/A None February 15, 2013 DS&P N/A Fidelity Investments Institutional Operations Company, Inc. (FIIOC) As Agent For Medicision Inc. 401(k) Plan 100 Magellan Way KWIC Covington, KY 41015-1999 18.01% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 11.13% Charles Schwab & Company, Incorporated Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 11.11% Nationwide Life Insurance Company NWVA c/o IPO Portfolio Accounting P.O. Box 182029 Columbus, OH 43218-2029 6.31% February 15, 2013 DISIF N/A AIG Retirement Services Company 2929 Allen Pkwy, Ste A6-20 Houston, TX 77019-2155 33.38% Charles Schwab & Company, Incorporated Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 19.14% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 9.59% The Vanguard Fiduciary Trust Co. P.O. Box 2600 Valley Forge, PA 19482-2600 5.03% February 15, 2013 DSSIF N/A Charles Schwab & Company, Incorporated Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 21.22% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 15.71% Wells Fargo Bank NA Various Retirement Plans 1525 West WT Harris Boulevard Charlotte, NC 28288-1076 8.41% February 15, 2013 DMIF N/A Charles Schwab & Company, Incorporated 211 Main Street San Francisco, CA 94105-1905 16.78% VRSCO FBO AIGFSB (CUST) (TTEE) FBO 2929 Allen Pkwy, Ste A6-20 Houston, TX 77019-2155 15.08% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 12.71% SEI Private Trust Company c/o Mellon One Freedom Valley Drive Oaks, PA 19456-9989 12.68% Wells Fargo Bank NA Various Retirement Plans 1525 West WT Harris Boulevard Charlotte, NC 28288-1076 6.21% December 14, 2012 DBEF Class A American Enterprise Investment SVC 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 34.31% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 11.80% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 9.35% LPL Financial Services 9785 Town Center Drive San Diego, CA 92121-1968 9.24% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 8.45% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 5.27% Class C First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 43.74% American Enterprise Investment SVC 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 16.30% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 10.24% LPL Financial Services 9785 Town Center Drive San Diego, CA 92121-1968 6.50% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 5.57% Class I First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 69.03% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 14.08% LPL Financial Services 9785 Town Center Drive San Diego, CA 92121-1968 7.72% June 3, 2013 DEMF Class A Morgan Stanley & Co. Harborside Financial Center Plaza 2 3rd Floor Jersey City, NJ 07311 26.85% Charles Schwab & Company, Incorporated 211 Main Street San Francisco, CA 94105 12.09% The Vanguard Fiduciary Trust Co. P.O. Box 2600 Valley Forge, PA 19482-2600 7.58% American Enterprise Investment SVC 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 6.56% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 6.19% Class C First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 17.35% Morgan Stanley & Co. Harborside Financial Center Plaza 2 3rd Floor Jersey City, NJ 07311 14.68% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 3 Jacksonville, FL 32246-6484 10.95% American Enterprise Investment SVC 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 8.26% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 8.03% Class I First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 52.40% SEI Private Trust Company One Freedom Valley Drive Oaks, PA 19456-9989 12.20% Edward D Jones & Company 12555 Manchester Road St. Louis, MO 63131-3710 11.71% JP Morgan Chase Bank as Trustee 11500 Outlook Street Overland Park, KS 66211-1804 9.04% Dreyfus Premier Diversified International Fund The Dreyfus Corporation 200 Park Ave., 7th Floor New York, NY 10166-0090 6.62% Class Y N/A March 15, 2013 DBOF Class A National Financial Services 82 Devonshire Street Boston, MA 02109-3605 11.34% Pershing, LLC P.O. Box 2052 Jersey City, NJ 07303-2052 10.37% Charles Schwab & Company, Incorporated 101 Montgomery Street San Francisco, CA 94104-4151 7.16% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 6.15% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 6.11% American Enterprise Investment SVC 707 2nd Ave South Minneapolis, MN 55402-2405 5.50% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 17.13% Pershing, LLC P.O. Box 2052 Jersey City, NJ 07303-2052 9.93% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 8.82% Morgan Stanley & Co. Harborside Financial Center Plaza 2 3rd Floor Jersey City, NJ 07311 6.33% Class I Southwest Gas Corp Foundation 5241 Spring Mountain Rd. Las Vegas, NV 89150-0002 18.93% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, Floor 2 Jacksonville, FL 32246-6484 11.70% Morgan Stanley & Co. Harborside Financial Center Plaza 2 3rd Floor Jersey City, NJ 07311 11.35% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 10.01% Mac & Co. Mutual Fund Operations P.O. Box 3198 Pittsburgh, PA 15230-3198 7.13% Maura McCarthy & David Conley Bayside, NY 6.32% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 5.23% Class J Charles Schwab & Company, Incorporated Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 16.67% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 Class Z Nationwide Life Insurance Company P.O. Box 182029 Columbus, OH 43218-2029 25.14% Nationwide Trust Company FSB C/O IPO Portfolio Accounting P.O. Box 182029 Columbus, OH 43218-2029 7.91% Charles Schwab & Company, Incorporated Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 6.15% June 3, 2013 DNJMBF Class A None Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East 3rd Floor Jacksonville, FL 32246-6484 40.80% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 25.51% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 7.92% Morgan Stanley & Co. Harborside Financial Center Plaza 2 3rd Floor Jersey City, NJ 07311 6.47% LPL Financial Corporation 9785 Towne Centre Drive San Diego, CA 92121 6.01% Class I First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 48.10% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East 3rd Floor Jacksonville, FL 32246-6484 25.94% National Financial Services 499 Washington Boulevard Jersey City, NJ 07310-0000 20.56% Class Y N/A Class Z None February 15, 2013 DDIF Class A Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 62.08% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 8.37% Class C American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 10.55% Lawrence A. Froehlich & George F. Froehlich Froehlich Foundation South Park, PA 15.48% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 31.18% Charles Schwab & Co., Inc. 101 Montgomery Street San Francisco, CA 94104-4151 8.33% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 17.69% Class I SEI Private Trust Company C/O Mellon Attn: Mutual Funds One Freedom Valley Drive Oaks, PA 19456-9989 98.91% February 15, 2013 DEAF Class A American Enterprise Investment Services P.O. Box 9446 Minneapolis, MN 55440-9446 19.20% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 8.55% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 11.72% Morgan Stanley & Co. Harborside Financial Center Plaza 2 3rd Floor Jersey City, NJ 07311 9.23% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 7.60% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East 2nd Floor Jacksonville, FL 32246-6484 5.72% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East 2nd Floor Jacksonville, FL 32246-6484 25.11% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 15.08% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 18.27% Morgan Stanley & Co. Harborside Financial Center Plaza 2 3rd Floor Jersey City, NJ 07311 11.31% American Enterprise Investment Services P.O. Box 9446 Minneapolis, MN 55440-9446 6.89% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 7.35% Class I Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 32.61% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East 2nd Floor Jacksonville, FL 32246-6484 23.97% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 14.85% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 13.59% Morgan Stanley & Co. Harborside Financial Center Plaza 2 3rd Floor Jersey City, NJ 07311 8.16% June 3, 2013 DGRESF Class A National Financial Services 499 Washington Boulevard Jersey City, NJ 07310-0000 39.77% Charles Schwab & Company, Incorporated 211 Main Street San Francisco, CA 94104-4151 10.09% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 9.03% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 6.59% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 5.12% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East 3rd Floor Jacksonville, FL 32246-6484 42.97% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 20.23% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 18.90% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 5.49% Class I SEI Private Trust Company One Freedom Valley Drive Oaks, PA 19456-9989 77.85% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 11.35% Class Y N/A February 15, 2013 DGCF Class A American Enterprise Investment Services P.O. Box 9446 Minneapolis, MN 55440-9446 13.86% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East 2nd Floor Jacksonville, FL 32246-6484 10.54% Morgan Stanley & Co. Harborside Financial Center Plaza 2 3rd Floor Jersey City, NJ 07311 10.99% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 8.93% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 6.89% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East 2nd Floor Jacksonville, FL 32246-6484 29.83% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 9.93% Morgan Stanley & Co. Harborside Financial Center Plaza 2 3rd Floor Jersey City, NJ 07311 14.53% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 8.48% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 6.88% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 5.08% Class I Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East 2nd Floor Jacksonville, FL 32246-6484 24.94% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 20.12% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 11.22% Morgan Stanley & Co. Harborside Financial Center Plaza 2 3rd Floor Jersey City, NJ 07311 9.67% Charles Schwab & Co. Inc. 101 Montgomery Street San Francisco, CA 94104-4151 7.40% Brown Brothers Harriman & Co. 525 Washington Boulevard Jersey City, NJ 07310-1692 5.52% February 15, 2013 DI Class A American Enterprise Investment Services P.O. Box 9446 Minneapolis, MN 55440-9446 23.60% BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 17.05% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 12.05% BNY Mellon Custodian FBO Steven A. Evans New Canaan, CT 7.00% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 6.96% Class C BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 50.61% American Enterprise Investment Services P.O. Box 9446 Minneapolis, MN 55440-9446 13.43% BNY Mellon Custodian FBO Abraham B. Stenberg Purchase, NY 7.80% Raymond James & Associates Inc. FBO Richard J. Osborne Charlotte, NC 10.11% Trevor R. Denman San Dimas, CA 7.42% Class I Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 10.28% BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 84.55% April 15, 2013 DLCEF Class A National Financial Services 82 Devonshire Street Boston, MA 02109-3605 11.72% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 22.85% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 8.16% Merrill Lynch Pierce Fenner & Smith Incorporated 4800 Deer Lake Drive East, Fl 3 Jacksonville, FL 32246-6484 12.95% Hong Wang & James Q. Hull JTWROS Norristown, PA 8.81% Robert Gerry Schnelle Ttee The Robert Gerry Schnelle Trust Winston Salem, NC 6.51% Charles Schwab & Co. Inc. Attn. Mutual Funds 101 Montgomery Street San Francisco, CA 94104-4151 17.59% Class C American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 26.96% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East 3rd Floor Jacksonville, FL 32246-6484 12.37% NFS LLC FBO Robert M. Jung Cincinnati, OH 24.32% Barbara O'Donnell Ttee Hugh W. O'Donnell Family Trust Fresno, TX 77545-0390 11.80% The Bank of New York Mellon Cust FBO Robert J. Santo Bethlehem, PA 11.22% The Bank of New York Mellon Cust FBO Jay T. Fagley Sheridan, WY 9.14% Class I SEI Private Trust Co. 1 Freedom Valley Drive Oaks, PA 19456-9989 89.84% April 15, 2013 DLCGF Class A National Financial Services 82 Devonshire Street Boston, MA 02109-3605 5.27% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 13.06% Barbara Alexander Buck Riverview, FL 6.88% Merrill Lynch Pierce Fenner & Smith Incorporated Attn. Fund Administration 4880 Deer Lake Drive E 3rd Floor Jacksonville, FL 32246-6484 16.64% Stifel Nicolaus & Co. 501 N. Broadway St. Louis, MO 63102-2188 7.03% Charles Schwab & Co. Inc. Attn. Mutual Funds 101 Montgomery Street San Francisco, CA 94104-4151 6.72% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East 3rd Floor Jacksonville, FL 32246-6484 71.51% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 17.08% Class I SEI Private Trust Co. 1 Freedom Valley Drive Oaks, PA 19456-9989 72.20% February 15, 2013 DSAF Class A American Enterprise Investment Services P.O. Box 9446 Minneapolis, MN 55440-9446 53.96% BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 33.12% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 6.16% Class C American Enterprise Investment Services P.O. Box 9446 Minneapolis, MN 55440-9446 31.74% BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 50.78% Frederick R. Semon & Edwin J Semon Clarendon Hills, IL 14.24% Class I BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 50.91% Fidelity Investments As Agent For Teletracking Technologies Inc. 100 Magellan Way Covington, KY 41015-1999 45.52% June 3, 2013 DRGF Class A Charles Schwab & Company, Incorporated 211 Main Street San Francisco, CA 94104-4151 7.92% American Enterprise Investment SVC 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 7.87% First Clearing LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 7.59% National Financial Services 499 Washington Boulevard Jersey City, NJ 07310-0000 6.45% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 6.42% UBS Financial Services, Incorporated 1000 Harbor Boulevard Weehawken, NJ 07086 5.56% Class C First Clearing LLC 2801 Market Street St. Louis, MO 63103-2523 16.38% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East 3rd Floor Jacksonville, FL 32246-6484 15.34% Morgan Stanley & Company Harborside Financial Center Plaza 3rd Floor Jersey City, NJ 07311 9.31% JP Morgan Clearing Corporation 3 Chase Metrotech Center Brooklyn, NY 11245-0001 8.78% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 6.75% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 6.62% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 6.20% Class I Mac & Co. Mutual Fund Operations P.O. Box 3198 Pittsburgh, PA 15230-3198 41.02% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East 3rd Floor Jacksonville, FL 32246-6484 11.65% First Clearing LLC 2801 Market Street St. Louis, MO 63103-2523 11.36% Morgan Stanley & Company Harborside Financial Center Plaza 3rd Floor Jersey City, NJ 07311 8.20% LPL Financial Corporation 9785 Town Center Drive San Diego, CA 92121-1968 5.67% Class Y N/A Class Z None April 15, 2013 DUSTITF N/A Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East 3rd Floor Jacksonville, FL 32246-6484 6.93% National Financial Services 82 Devonshire Street Boston, MA 02109-3605 10.04% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 5.22% April 15, 2013 DUSTLTF N/A National Financial Services 82 Devonshire Street Boston, MA 02109-3605 5.09% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 16.40% PART II HOW TO BUY SHARES See "Additional Information About How to Buy Shares" in Part III of this SAI for general information about the purchase of fund shares. Investment Minimums Shares of Dreyfus Emerging Asia Fund and Dreyfus Greater China Fund are offered without regard to minimum initial or subsequent investment requirements to shareholders purchasing fund shares through the Dreyfus Managed Asset Program. Each fund, except Dreyfus New Jersey Municipal Bond Fund, reserves the right to offer fund shares without regard to minimum purchase requirements to government-sponsored programs or to employees participating in certain Retirement Plans or other programs where contributions or account information can be transmitted in a manner and form acceptable to the fund. Information Pertaining to Purchase Orders Index Funds.To permit these funds to invest your money as promptly as possible after receipt, thereby maximizing the fund's ability to track its Index, you are urged to transmit your purchase order in proper form so that it may be received by the Transfer Agent prior to 12:00 noon, Eastern time, on the day you want your purchase order to be effective. Information Regarding the Offering of Share Classes The share classes of each fund with more than one class are offered as described in the relevant fund's prospectus and as follows: On March 13, 2012, outstanding Class B shares of Dreyfus Balanced Opportunity Fund, Dreyfus Emerging Markets Fund, Dreyfus Greater China Fund, Dreyfus International Value Fund, Dreyfus New Jersey Municipal Bond Fund, Dreyfus Strategic Value Fund, Dreyfus Structured Midcap Fund and Dreyfus Technology Growth Fund converted to Class A shares. Dreyfus Balanced Opportunity Fund, Dreyfus Emerging Asia Fund, Dreyfus Emerging Markets Fund, Dreyfus Global Absolute Return Fund, Dreyfus Global Real Estate Securities Fund, Dreyfus Greater China Fund, Dreyfus International Value Fund, Dreyfus Large Cap Equity Fund, Dreyfus Large Cap Growth Fund, Dreyfus Opportunistic Midcap Value Fund, Dreyfus Strategic Value Fund, Dreyfus Structured Midcap Fund, Dreyfus Technology Growth Fund and Global Alpha Fund offered Class T shares prior to February 4, 2009. Class I shares of Dreyfus Brazil Equity Fund, Dreyfus Emerging Asia Fund, Dreyfus Emerging Markets Fund, Dreyfus Global Absolute Return Fund, Dreyfus Global Dynamic Bond Fund, Dreyfus Global Real Estate Securities Fund, Dreyfus Global Real Return Fund, Dreyfus India Fund, Dreyfus International Value Fund, Dreyfus Opportunistic Midcap Value Fund, Dreyfus Opportunistic U.S. Stock Fund, Dreyfus Research Growth Fund, Dreyfus Research Long/Short Equity Fund, Dreyfus Strategic Value Fund, Dreyfus Total Emerging Markets Fund and Global Alpha Fund are offered to certain other funds in the Dreyfus Family of Funds.Class I shares of Dreyfus Global Real Estate Securities Fund and Dreyfus Global Real Return Fund also are offered to series of BNY Mellon Funds Trust. Class I shares of Dreyfus Large Cap Equity Fund, Dreyfus Large Cap Growth Fund and Dreyfus Global Real Estate Securities Fund may also be purchased by shareholders who received Class I shares in exchange for Institutional shares of their predecessor series of BNY Hamilton Funds or who received Class A shares in exchange for Class A shares of their predecessor series of BNY Hamilton Funds, which shares were subsequently converted to Class I shares. Holders of Class I shares of Dreyfus Emerging Markets Fund who have held their shares since June 5, 2003 may continue to purchase Class I shares of the fund for their existing accounts whether or not they would otherwise be eligible to do so. Holders of Class J shares of Dreyfus Balanced Opportunity Fund may purchase additional Class J shares of the fund without a sales charge through their Service Agents or the Distributor. Class Z shares of Dreyfus Research Growth Fund are offered to certain other funds in The Dreyfus Family of Funds. Certain broker-dealers and other financial institutions maintaining accounts with Dreyfus Balanced Opportunity Fund, Dreyfus New Jersey Intermediate Municipal Bond Fund (which was merged into Dreyfus New Jersey Municipal Bond Fund) or Dreyfus Research Growth Fund at the time of the reorganization of such fund may open new accounts in Class Z shares of Dreyfus Balanced Opportunity Fund, Dreyfus New Jersey Municipal Bond Fund or Dreyfus Research Growth Fund, respectively, on behalf of qualified retirement plans and "wrap accounts" or similar programs.Class Z shares generally are not available for new accounts. Class A General information about the public offering price of Class A shares of the Multi-Class Funds can be found in Part III of this SAI under "Additional Information About How to Buy Shares—Class A."The public offering price for Class A shares of Dreyfus New Jersey Municipal Bond Fund (except for shareholders beneficially owning Class A shares of the fund on January 6, 2003) is the net asset value per share of that class plus a sales load as shown below: Total Sales Load* - Class A Shares Amount of Transaction As a % of offering price per share As a % of net asset value per share Dealers' reallowance as a % of offering price Less than $50,000 $50,000 to less than $100,000 $100,000 to less than $250,000 $250,000 to less than $500,000 $500,000 to less than $1,000,000 $1,000,000 or more -0- -0- -0- * Due to rounding, the actual sales load you pay may be more or less than that calculated using these percentages. Class A shares of Multi-Class Funds, including Dreyfus New Jersey Municipal Bond Fund, purchased without an initial sales load as part of an investment of $1,000,000 or more may be assessed at the time of redemption a 1% CDSC if redeemed within one year of purchase.The Distributor may pay Service Agents an up-front commission of up to 1% of the net asset value of Class A shares purchased by their clients as part of a $1,000,000 or more investment in Class A shares that are subject to a CDSC.If the Service Agent waives receipt of such commission, the CDSC applicable to such Class A shares will not be assessed at the time of redemption.A CDSC will not be assessed against such Class A shares purchased by a shareholder of a Multi-Class Fund who beneficially owned Class A shares of such fund on the date indicated below. For shareholders of a Multi-Class Fund listed below who beneficially owned Class A shares of such fund on the date indicated below, the public offering price for Class A shares of such fund is the net asset value per share of that class: Name of Fund Date of Beneficial Ownership Dreyfus Emerging Markets Fund November 11, 2002 Dreyfus International Value Fund November 14, 2002 Dreyfus New Jersey Municipal Bond Fund January 6, 2003 Dreyfus OpportunisticMidcap Value Fund May 29, 2008 Dreyfus Strategic Value Fund May 31, 2001 Dreyfus Technology Growth Fund April 15, 1999 Class A Shares Offered at Net Asset Value.Class A shares of Dreyfus Global Absolute Return Fund and Global Alpha Fund may be purchased at net asset value without a sales load by full-time employees of financial advisory consulting firms that (1) review, analyze, evaluate and/or recommend investment products, including Dreyfus Global Absolute Return Fund and Global Alpha Fund, for which Mellon Capital provides investment advice, and (2) have been approved by the Distributor.Investors who purchase Class A shares of either of these funds at net asset value pursuant to this front-end sales load waiver and who exchange such shares for Class A shares of other funds managed by the Manager will be subject to the sales load applicable to the Class A shares received in the exchange. Class A shares of Dreyfus Balanced Opportunity Fund may be purchased at net asset value without a sales load by accountholders under the "ACS/BNY Mellon HSA Solution," an integrated health savings account.Health savings accounts are flexible accounts that provide employers and/or employees covered under qualified high deductible health plans the ability to make contributions to special savings accounts generally without federal or state tax consequences. HOW TO REDEEM SHARES See "Additional Information About How to Redeem Shares" in Part III of this SAI for general information about the redemption of fund shares. Fund Services* Dreyfus 100% U.S. Treasury Money Market Fund Dreyfus U.S. Treasury Intermediate Term Fund Dreyfus U.S. Treasury Long Term Fund Checkwriting Privilege Dreyfus TeleTransfer Privilege Wire Redemption Privilege Dreyfus Balanced Opportunity Fund Dreyfus Brazil Equity Fund Dreyfus Diversified International Fund Dreyfus Emerging Asia Fund Dreyfus Emerging Markets Fund Dreyfus Global Absolute Return Fund Dreyfus Global Dynamic Bond Fund Dreyfus Global Real Estate Securities Fund Dreyfus Global Real Return Fund Dreyfus Greater China Fund Dreyfus India Fund Dreyfus International Value Fund Dreyfus Large Cap Equity Fund Dreyfus Large Cap Growth Fund Dreyfus OpportunisticMidcap Value Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Research Growth Fund Dreyfus Research Long/Short Equity Fund Dreyfus Satellite Alpha Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund Dreyfus Total Emerging Markets Fund Global Alpha Fund Dreyfus TeleTransfer Privilege Redemption through an Authorized Entity Reinvestment Privilege Wire Redemption Privilege Dreyfus International Stock Index Fund Dreyfus Midcap Index Fund Dreyfus S&P 500 Index Fund Dreyfus Smallcap Stock Index Fund Wire Redemption Privilege Dreyfus Growth and Income Fund Dreyfus Opportunistic Small Cap Fund Dreyfus TeleTransfer Privilege Wire Redemption Privilege Dreyfus New Jersey Municipal Bond Fund Checkwriting Privilege (Class A and Z shares only) Dreyfus TeleTransfer Privilege Redemption through an Authorized Entity Reinvestment Privilege Wire Redemption Privilege * Institutional Direct accounts are not eligible for telephone or online services. Information Pertaining to Redemptions Index Funds.To maximize each fund's ability to track its Index, you are urged to transmit redemption requests so that they may be received by the fund or the Transfer Agent prior to 12:00 noon, Eastern time, on the day you want your redemption requests to be effective. SHAREHOLDER SERVICES The following shareholder services apply to the funds.See "Additional Information About Shareholder Services" in Part III of this SAI for more information. Fund Services* Dreyfus 100% U.S. Treasury Money Market Fund Dreyfus Growth and Income Fund Dreyfus International Stock Index Fund Dreyfus Midcap Index Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Research Growth Fund Dreyfus S&P 500 Index Fund Dreyfus Smallcap Stock Index Fund Dreyfus U.S. Treasury Intermediate Term Fund Dreyfus U.S. Treasury Long Term Fund Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset BuilderÒ Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Automatic Withdrawal Plan Corporate Pension/Profit-Sharing and Retirement Plans Dreyfus Balanced Opportunity Fund Dreyfus Brazil Equity Fund Dreyfus Diversified International Fund Dreyfus Emerging Asia Fund Dreyfus Emerging Markets Fund Dreyfus Global Absolute Return Fund Dreyfus Global Dynamic Bond Fund Dreyfus Global Real Estate Securities Fund Dreyfus Greater China Fund Dreyfus India Fund Dreyfus International Value Fund Dreyfus Large Cap Equity Fund Dreyfus Large Cap Growth Fund Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Research Growth Fund Dreyfus Research Long/Short Equity Fund Dreyfus Satellite Alpha Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund Dreyfus Total Emerging Markets Fund Global Alpha Fund Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset BuilderÒ Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Automatic Withdrawal Plan Letter of Intent Corporate Pension/Profit-Sharing and Retirement Plans Dreyfus New Jersey Municipal Bond Fund Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset BuilderÒ Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Automatic Withdrawal Plan Letter of Intent * Class Y shares (offered by certain funds) only have the Fund Exchanges shareholder service, as described below.Institutional Direct accounts are not eligible for telephone or online services. Fund Exchanges Class Y Shares.Class Y shares (offered by certain funds) have established an exchange privilege between Class Y shares of other funds in the Dreyfus Family of Funds, as well as between Class R shares of Dreyfus AMT-Free Municipal Reserves and Dreyfus Money Market Reserves. DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS The following Plans apply to the funds.See "Additional Information About Distribution Plans, Service Plans and Shareholder Services Plans" in Part III of this SAI for more information about the Plans. Fund Class(es)* Plan (12b-1 or servicing)** Key Features*** Dreyfus Balanced Opportunity Fund Dreyfus Brazil Equity Fund Dreyfus Diversified International Fund Dreyfus Emerging Asia Fund Dreyfus Emerging Markets Fund Dreyfus Global Absolute Return Fund Dreyfus Global Dynamic Bond Fund Dreyfus Global Real Estate Securities Fund Dreyfus Global Real Return Fund Dreyfus Greater China Fund Dreyfus India Fund Dreyfus International Value Fund Dreyfus Large Cap Equity Fund Dreyfus Large Cap Growth Fund Dreyfus New Jersey Municipal Bond Fund Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Research Growth Fund Dreyfus Research Long/Short Equity Fund Dreyfus Satellite Alpha Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund Dreyfus Total Emerging Markets Fund Global Alpha Fund Class C Distribution Plan (12b-1) The fund pays the Distributor 0.75% for distributing these shares.The Distributor may pay one or more Service Agents in respect of advertising, marketing and other distribution services, and determines the amounts, if any, to be paid to Service Agents and the basis on which such payments are made. Class A Class C Shareholder Services Plan (servicing) The fund pays the Distributor 0.25% for the provision of certain services to the shareholders of these classes.Services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.Pursuant to the Plan, the Distributor may make payments to certain Service Agents in respect of these services. Dreyfus International Stock Index Fund Dreyfus Midcap Index Fund Dreyfus Opportunistic Small Cap Fund Dreyfus S&P 500 Index Fund Dreyfus Smallcap Stock Index Fund N/A Shareholder Services Plan (servicing) The fund pays the Distributor 0.25% for the provision of certain services to shareholders.Services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.Pursuant to the Plan, the Distributor may make payments to certain Service Agents in respect of these services. Dreyfus 100% U.S. Treasury Money Market Fund Dreyfus Growth and Income Fund Dreyfus U.S. Treasury Intermediate Term Fund Dreyfus U.S. Treasury Long Term Fund N/A Shareholder Services Plan (servicing) The fund reimburses the Distributor an amount not to exceed 0.25% for certain allocated expenses of providing personal services and/or maintaining shareholder accounts; these services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. Dreyfus Balanced Opportunity Fund Dreyfus New Jersey Municipal Bond Fund Dreyfus Research Growth Fund Class Z Shareholder Services Plan (servicing) The fund reimburses the Distributor an amount not to exceed 0.25% for certain allocated expenses of providing personal services and/or maintaining shareholder accounts; these services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. * As applicable to the funds listed (not all funds have all classes shown). ** The parenthetical indicates whether the Plan is pursuant to Rule 12b-1 under the 1940 Act or is a type of servicing plan not adopted pursuant to Rule 12b-1. *** Amounts expressed as an annual rate as a percentage of the value of the average daily net assets attributable to the indicated class of fund shares or the fund, as applicable. INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS The following charts, which supplement and should be read together with the information in the prospectus, indicate some of the specific investments and investment techniques applicable to your fund.Additional policies and restrictions are described in the prospectus and below in the next section (see "Investment Restrictions").See "Additional Information About Investments, Investment Techniques and Risks" in Part III of this SAI for more information, including important risk disclosure, about the investments and investment techniques applicable to your fund. Funds other than Money Market Funds Dreyfus Diversified International Fund and Dreyfus Satellite Alpha Fund each normally allocates its assets among Underlying Funds that invest primarily in equity securities issued by U.S. and foreign companies. Fund Equity Securities1 IPOs U.S. Government Securities2 Corporate Debt Securities High Yield and Lower-Rated Securities Zero Coupon, Pay-in-Kind and Step-Up Securities Inflation-Indexed Securities (other than TIPS) Dreyfus Balanced Opportunity Fund ü ü ü ü ü (up to 5% of total assets) ü ü Dreyfus Brazil Equity Fund ü ü ü ü ü ü Dreyfus Diversified International Fund ü ü ü ü ü ü ü Dreyfus Emerging Asia Fund ü ü ü ü ü (up to 5% of net assets) ü Dreyfus Emerging Markets Fund ü ü ü ü3 Dreyfus Global Absolute Return Fund ü ü ü ü Dreyfus Global Dynamic Bond Fund4 ü ü ü ü ü ü Dreyfus Global Real Estate Securities Fund ü ü ü ü ü ü Dreyfus Global Real Return Fund ü ü ü ü ü ü ü Dreyfus Greater China Fund ü ü ü ü ü (up to 5% of net assets) ü Dreyfus Growth and Income Fund ü ü ü ü ü5 ü Dreyfus India Fund ü ü ü ü ü ü Dreyfus International Value Fund ü ü ü Dreyfus Large Cap Equity Fund ü ü ü ü ü ü Dreyfus Large Cap Growth Fund ü ü ü ü ü ü Dreyfus New Jersey Municipal Bond Fund ü ü (up to 20% of net assets)6 ü (municipal securities only) Dreyfus Opportunistic Midcap Value Fund ü ü ü Dreyfus Opportunistic Small Cap Fund ü ü ü Dreyfus Opportunistic U.S. Stock Fund ü ü ü ü ü Dreyfus Research Growth Fund ü ü ü ü Dreyfus Research Long/Short Equity Fund ü ü ü ü Dreyfus Satellite Alpha Fund ü ü ü ü ü ü ü Dreyfus Strategic Value Fund ü ü ü ü ü7 Dreyfus Structured Midcap Fund ü ü ü Dreyfus Technology Growth Fund ü ü ü Dreyfus Total Emerging Markets Fund ü ü ü ü ü ü Dreyfus U.S. Treasury Intermediate Term Fund ü ü Dreyfus U.S. Treasury Long Term Fund ü ü Global Alpha Fund ü ü ü ü Index Funds ü ü 1 Except as otherwise noted, (1) includes common and preferred stock, convertible securities and warrants and (2) each fund is limited to investing 5% of its net assets in warrants (2% of net assets in the case of Dreyfus Growth and Income Fund and Dreyfus Research Growth Fund), except that this limitation does not apply to warrants purchased by a fund that are sold in units with, or attached to, other securities. Dreyfus Diversified International Fund, Dreyfus Global Absolute Return Fund, Dreyfus Global Dynamic Bond Fund, Dreyfus Global Real Estate Securities Fund, Dreyfus Global Real Return Fund, Dreyfus India Fund, Dreyfus International Stock Index Fund, Dreyfus Large Cap Equity Fund, Dreyfus Large Cap Growth Fund, Dreyfus New Jersey Municipal Bond Fund, Dreyfus Opportunistic U.S. Stock Fund, Dreyfus Research Long/Short Equity Fund, Dreyfus Satellite Alpha Fund, Dreyfus Total Emerging Markets Fund and Global Alpha Fund are not subject to (2). For Dreyfus Midcap Index Fund, Dreyfus S&P 500 Index Fund and Dreyfus Smallcap Stock Index Fund, includes common stock only. Dreyfus Global Dynamic Bond Fund may only invest in common stock to a limited extent. From time to time the fund may hold common stock sold in units with, or attached to, debt securities purchased by the fund. The fund may hold common stock received upon the conversion of convertible securities. In connection with its investments in corporate debt securities, or restructuring of investments it owned, the fund may receive warrants or other non-income producing equity securities. The fund may retain such securities until the Adviser determines it is appropriate in light of current market conditions for the fund to dispose of such securities. 2 For Dreyfus Emerging Markets Fund, Dreyfus New Jersey Municipal Bond Fund and Dreyfus Research Growth Fund, see "Money Market Instruments" below. 3 The fund, to a limited extent, may invest in corporate debt obligations and other fixed-income securities when management believes that such securities offer opportunities for capital growth. 4 Notwithstanding anything in this SAI to the contrary, the fund is not permitted to engage in over-the-counter derivatives transactions. 5 The fund may invest up to 35% of its net assets in high yield and lower-rated convertible debt securities, such as those rated Ba or lower by Moody's and BB or lower by S&P and Fitch and as low as Caa by Moody's or CCC by S&P and Fitch. The fund may not invest in other types of high yield and lower-rated securities. 6 Municipal securities only. The credit risk factors pertaining to lower-rated securities also apply to lower-rated zero coupon, pay-in-kind and step-up securities, in which the fund may invest up to 5% of its total assets. 7 The fund may invest up to 20% of net assets in non-investment grade securities rated as low as Caa by Moody's or CCC by S&P. Fund Variable and Floating Rate Securities Participation Interests and Assignments Mortgage-Related Securities8 Asset-Backed Securities Collateralized Debt Obligations Dreyfus Balanced Opportunity Fund ü ü (municipal securities only) ü ü Dreyfus Brazil Equity Fund ü ü Dreyfus Diversified International Fund ü ü ü (intends to invest less than 5% of its assets) ü ü Dreyfus Emerging Asia Fund ü ü Dreyfus Emerging Markets Fund Dreyfus Global Absolute Return Fund ü ü ü ü ü Dreyfus Global Dynamic Bond Fund ü ü ü ü ü Dreyfus Global Real Estate Securities Fund ü ü ü ü ü Dreyfus Global Real Return Fund ü ü ü ü ü Dreyfus Greater China Fund ü ü Dreyfus Growth and Income Fund ü (municipal securities only) Dreyfus India Fund ü ü Dreyfus International Value Fund Dreyfus Large Cap Equity Fund ü ü ü ü ü Dreyfus Large Cap Growth Fund ü ü ü ü ü Dreyfus New Jersey Municipal Bond Fund ü ü (municipal securities only) Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Research Growth Fund Dreyfus Research Long/Short Equity Fund ü Dreyfus Satellite Alpha Fund ü ü ü ü ü Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund Dreyfus Total Emerging Markets Fund ü ü ü ü Dreyfus U.S. Treasury Intermediate Term Fund ü Dreyfus U.S. Treasury Long Term Fund ü Global Alpha Fund ü ü ü ü ü Index Funds 8
